Nothing in the statute authorizes the Supreme Court to determine in the condemnation proceedings as part of "the judgment or award" that reasonable compensation to attorneys is an "expense" of acquisition of land within the meaning of subdivision 1 of section 8 of the Syracuse Grade Crossing Act (L. 1928, ch. 825) or to direct payment of such expense out of state moneys. Even assuming that such compensation might in proper case be regarded as "expense" within the meaning of the statute, the plaintiff is not entitled to reimbursement from state moneys for such expense except "on vouchers approved by the Syracuse Commission, after audit by and on the warrant of the comptroller," as provided in subdivision 1 of section 7 of the Syracuse act. Chapter 289 of the Laws of 1939 has not changed that provision.
The order should be affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Order affirmed. *Page 145